Case 5:18-cv-00192-TBR-LLK Document 1 Filed 12/17/18 Page 1 of 3 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                      CIVIL ACTION NUMBER: _________________
                                            5:18-cv-192-TBR

                                       Electronically Filed

TIMOTHY TERRY                                                                         PLAINTIFF

vs.

GERMAINE THOMAS and
CONTRACT FREIGHTERS, INC. d/b/a
CONWAY TRUCKLOAD                                                DEFENDANTS
_____________________________________________________________________________

                           NOTICE OF REMOVAL
_____________________________________________________________________________

       Defendants, Germain Thomas and Contract Freighters, Inc. d/b/a Conway Truckload,

(hereinafter collectively “CFI”), by counsel, and for their Notice of Removal of this matter to

United States District Court for the Western District of Kentucky at Paducah, hereby state as

follows:

       1.      On November 6, 2018, Plaintiff filed a Complaint in the Christian Circuit Court,

Case No. 18-CI-1078, against CFI. The Complaint includes claims arising out of an automobile

accident against CFI for bodily injuries, negligence, gross negligence, negligence per se,

respondeat superior and vicarious liability, and failure to properly hire, train and supervise. See

Plaintiff’s Compliant attached hereto as Exhibit “A”.

       2.      Pursuant to Plaintiff’s Complaint, Plaintiff is and was at all times relevant hereto,

and at the commencement of his Christian County, Kentucky Complaint against Defendants in

Civil Action 18-CI-1078, a citizen Leakesville, Green County, Mississippi.

       3.      Defendant Germain Thomas was at all times relevant hereto, including at the time

of the accident and at the time the Plaintiff filed their Complaint (i.e., on November 6, 2018), a

citizen of Atlanta, Fulton County, Georgia.
Case 5:18-cv-00192-TBR-LLK Document 1 Filed 12/17/18 Page 2 of 3 PageID #: 2




         4.     Contract Freighters, Inc. is now and was at all times relevant hereto, including at

the time of filing of this Notice of Removal and at the time the Plaintiff filed his Complaint, a

foreign corporation authorized to do business in the Commonwealth of Kentucky. CFI’s principal

office is located at 4701 E. 32nd Street, Joplin, Missouri. The d/b/a, Conway Truckload, does not

exist.

         5.     Although Plaintiff’s Complaint does not identify the specific amount of damages

which he seeks, Plaintiff’s Complaint alleges that as a result of CFI’s negligence in colliding with

Plaintiff’s vehicle, he has suffered serious bodily injuries, mental anguish and inconvenience,

increased risk of future injuries and damages, future risk of economic damages and miscellaneous

damages including, but not limited to, travel expenses and other miscellaneous expenses, including

medical equipment and replacement services. Based upon these allegations, as well as a demand

made on behalf of Plaintiff in excess of $75,000.00, it is clear that the amounts sought by Plaintiff

will exceed the sum of $75,000.00, exclusive of interest and costs.

         6.     This action is one over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332 and is one that the Defendants may remove to this Court pursuant to 28 U.S.C. §

1441(a) & (b), because of diversity of citizenship involving a claim in excess of $75,000.00.

         7.     This Notice of Removal is filed within (30) thirty days after Defendants first

received Plaintiff’s Complaint.

         8.     Pursuant to 28 U.S.C. § 1446(a), Defendants have attached as an Exhibit all

pleadings and other papers served upon it and by it in this action, being the Complaint and

Summons, LLC, which are attached hereto as Exhibit “A”. Defendants have not yet filed an

Answer.

         WHEREFORE, based upon the foregoing, the Defendants, Contract Freighters, Inc. d/b/a

Conway Truckload, by counsel, notify this Court of their Removal of this Action from the

Christian Circuit Court in Christian County, Kentucky.
Case 5:18-cv-00192-TBR-LLK Document 1 Filed 12/17/18 Page 3 of 3 PageID #: 3




            This the 17th day of December, 2018.

                                                /s/ Marc A. Lovell
                                                /s/ Amanda M. Sowell
                                                /s/ Justin L. Duncan
                                                HARLIN PARKER
                                                519 East Tenth Street, P.O. Box 390
                                                Bowling Green, KY 42102-0390
                                                (270) 842-5611
                                                Counsel for Defendants

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the forgoing was served via electronic
and/or U.S. Mail this 17th day of December, 2018, addressed to the following:

William E. Cowley, III
will@cowley-law.com
Co-Counsel for Plaintiff

David Cowley
david@cowley-law.com
Co-Counsel for Plaintiff

                                                    /s/ Marc A. Lovell___
                                                    Marc A. Lovell
